TATE, J.,
concurring. The effect of the trial court’s ruling prohibiting cross examination was only to deny counsel the right to ask leading questions. A co-defendant should be permitted to cross-examine another defendant who takes the stand. However, since the defendants were represented by the same counsel (the root of the present difficulty) the trial judge properly refused to let counsel cross-examine one defendant on behalf of the other. Nevertheless, in the absence of showing that in fact there was a conflict in the position of the two defendants, and in the absence of showing that in the past the complaining co-defendant was deprived of exculpatory evidence by the ruling — I concur in the denial.